                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


MAREITTIA WILLIAMS,

                       Plaintiff,

v.                                                            Case No: 6:18-cv-1810-Orl-41JBT

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.
                                                 /

                                                 ORDER

       THIS CAUSE is before the Court on Plaintiff’s Complaint (Doc. 1), which seeks judicial

review of the Commissioner of the Social Security Administration’s (“Commissioner”) decision

denying social security disability and supplemental security income disability benefits to Plaintiff.

United States Magistrate Judge Joel B. Toomey issued a Report and Recommendation (Doc. 20),

recommending that the decision of the Commissioner be affirmed. No objections have been filed,

and the time to do so has passed.

       After a de novo review of the record in this matter, the Court agrees with the analysis in

the Report and Recommendation. Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 20) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. The Commissioner’s decision in this case is AFFIRMED.

           3. The Clerk is directed to enter judgment in favor of the Commissioner and against

               Plaintiff and close this case.




                                                Page 1 of 2
       DONE and ORDERED in Orlando, Florida on August 7, 2019.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
